LAS VEGAS RAILWAY EXPRESS, INC. 6650 Via Austi Parkway, Suite 140 Las Vegas, NV 89119 April 5, 2014 US Securities and Exchange Commission Mr. Benjamin Phippen Division of Corporate Finance Washington, D.C. 20549-0306 Re: Las Vegas Railway Express, Inc. Form 10-K for the Fiscal Year Ended March 31, 2013 Filed July 1, 2013 Form 10-Q for the Quarterly Periods Ended September 30, 2013 and December 31, 2013 Filed November 12, 2013 and February 12, 2014 File No. 000-54648 Dear Mr. Phippen: We are in receipt of your comment letter dated March 27, 2014 which requested a response within 10 business days.We are requesting additional time to complete our response due to time constraints associated with our fiscal year end.As a result, we will submit our response letter by April 28, 2014. Very truly yours, /s/ Wanda Witoslawski Chief Financial Officer Cc: Michael A. Barron File
